Case 3:19-cr-30003-PKH Document 652              Filed 06/11/20 Page 1 of 1 PageID #: 2878




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HARRISON DIVISION



UNITED STATES OF AMERICA                                                         PLAINTIFF

   v.                             Case No. 3:19-CR-30003-006

LOUIS MARCIL, III                                                              DEFENDANT

                                               ORDER

        As ordered from the bench in the sentencing hearing conducted this same day, the Court

ADOPTS the report and recommendation (Doc. 352) entered in this case and accepts defendant’s

plea of guilty to Count 1 of the indictment.

        IT IS SO ORDERED this June 11, 2020.


                                                          /s/P. K. Holmes, ΙΙΙ
                                                          P.K. HOLMES, III
                                                          U.S. DISTRICT JUDGE
